I concur in the opinion of LOUGHRAN, J.
In litigation between private parties, the litigants may ordinarily agree upon the construction of a statute on which a claim of a private right or obligation is based, and either party may confine attack or defense to a challenge of the validity of the statute under the Constitution of the United States or the Constitution of the State of New York. *Page 422 
When, in such litigation, a party aggrieved by a decision of a court of record of original jurisdiction, appeals directly to this court in accordance with the provisions of subdivision 3 of section 588 of the Civil Practice Act, he cannot assert that the decision is erroneous on any ground except the ground that the court has erred in giving or denying effect to a statute which has been challenged as unconstitutional. Since the court may not review any other question upon such appeal and the appellant may not urge any other question, the court must assume that in terms the statute defines the rights and obligations of the parties in the situation presented and it must accept a construction of the statute upon which the parties have agreed. (Doubleday, Doran Co. v. Macy  Co., 269 N.Y. 272.) If, then, only the constitutional question remains and that question is decisive, the court must entertain the appeal not as matter of discretion but because the appellant may, under the provisions of the statute, appeal "as of right;" if any other question remains which might be decisive, the court must dismiss the appeal for the mandate may not be disregarded that "on any such appeal only the constitutional question shall be considered and determined by the court." (N.Y. Const. art. VI, § 7, subd. 3.)
The order of the court of original jurisdiction from which this appeal was taken, is not made in a litigation between private parties and concerns much more than the rights and obligations of private parties. Here officers of the State and county assert a power to remove to another State persons who claim that they are residents of this State and who challenge the power of these officers to compel their removal. The order which we are asked to review directs removal and rejects the claim of the appellants that removal violates rights guaranteed by the Constitution of the United States and the Constitution of the State. The public must look to the courts for the vindication of the rights of the individual guaranteed by law and the vindication of governmental powers exercised according to law for the promotion of the public welfare. The *Page 423 
courts must define the limits of the powers of a public officer and the rights of the individual and in a dispute about these limits the public may have an interest transcending the interest of the parties to the dispute.
The powers of public officers are conferred by statute but no statute can confer upon a public officer a power which under the Constitution of the United States is denied to the State itself, or which under the Constitution of this State may not be conferred by the Legislature upon an officer of the State. Consent may at times bar an individual from asserting thereafter a right to redress for wrong done by a public officer but no consent or stipulation, either express or implied, can enlarge or restrict the powers of an officer which are defined by law, just as no consent or stipulation can compel or justify sanction by a court of an act of a public officer prohibited by the Constitution. Here the court has directed the removal of the appellants and certainly no court may order such removal if, under a proper construction of the statute, no power of removal is conferred, even though the parties may agree in placing a broader construction upon the statute. In litigation involving only private rights, the parties may usually define the issues of law or fact which they desire to submit to the court; and even make the rules which shall be the measure of their reciprocal rights and obligations; in a proceeding brought to remove these appellants, the court had no power to grant an order to the Sheriff to remove the appellants unless such an order was authorized by the law and no limitation of the issues by consent of the parties or agreement of the parties can give to the court power to order the Sheriff to do an act without authority of law, nor may this court affirm an order of a court of first instance which directs a Sheriff to perform an act not authorized by law.
These are fundamental principles which have always governed courts in their control or review of acts of State officers. These principles dictate the conclusion that upon this appeal more than "the validity of a statutory provision" is involved. What we have said and decided in *Page 424 
appeals from judgments involving only the relations of private parties, like Doubleday, Doran  Co. v. Macy  Co. (supra) have no application here. The draftsmanship of the statute is imperfect. Under a construction, which may, at least, be argued, the statute would not apply to these appellants and even if we should find that the Legislature has power to provide for the removal of persons in the situation of these appellants, we still could not affirm an order directing the Sheriff to remove these appellants unless we considered the construction of the statute and determined that the statute was intended to authorize such removal.
Moreover, we cannot properly determine the validity of the statute under the Constitution if we confine our consideration to the clauses which might apply to the "removal of a class of persons situated as are these appellants." While it is true these appellants may not complain that other clauses deprive another class of persons of rights guaranteed by the Constitution, yet the entire statute might be rendered unconstitutional if excision of clauses which are void would go so deep that the intended purpose of the statute would be frustrated. Whether these clauses would be unconstitutional and how far excision of the void would destroy the intended purpose of the statute might again depend largely upon construction of statutory language and we cannot consider any question of construction upon this appeal.
For these reasons the appeal should be dismissed, without costs.